MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                         FILED
this Memorandum Decision shall not be                                     Oct 24 2018, 7:56 am
regarded as precedent or cited before any
                                                                               CLERK
court except for the purpose of establishing                               Indiana Supreme Court
                                                                              Court of Appeals
the defense of res judicata, collateral                                         and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT
Amy P. Payne
Monroe County Public Defender’s
Office
Bloomington, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the                                     October 24, 2018
Commitment of: N.D.                                      Court of Appeals Case No.
                                                         18A-MH-1328
N.D.,                                                    Appeal from the
                                                         Monroe Circuit Court
Appellant-Respondent,
                                                         The Honorable
        v.                                               Mary Ellen Diekhoff
                                                         Trial Court Cause No.
Indiana University Health                                53C07-1805-MH-168
Bloomington Hospital,
Appellee-Petitioner.



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-MH-1328 | October 24, 2018                   Page 1 of 3
[1]   In In re: Commitment of J.M., 62 N.E.3d 1208, (Ind. Ct. App. 2016), we noted

      that the question of how persons subject to involuntary commitment are treated

      by our trial courts is a matter of great importance to both society and to the

      person who has been committed. Accordingly, our statutory and case law

      affirm that the value and dignity of the individual facing commitment or

      treatment is a matter of great societal concern. See Ind. Code 12-26-5-1

      (establishing procedures for seventy-two-hour commitment); Ind. Code 12-26-6-

      2 (establishing procedures for ninety-day commitment); In re: Mental Health

      Commitment of M.P., 510 N.E.2d 645, 646 (Ind. 1987) (noting that the statute

      granting a patient the right to refuse treatment “profoundly affirms the value

      and dignity of the individual and the commitment of this society to insuring

      humane treatment of those we confine”)


[2]   Here, N.D. appeals the trial court order of her involuntary mental health

      commitment and forced medication contending that it was not supported by

      clear and convincing evidence. “When a court is unable to render effective

      relief to a party, the case is deemed moot and usually dismissed.” In re: J.B., 766

      N.E.2d 798 (Ind.Ct.App.2002) (citing In re Lawrance, 579 N.E.2d 3(Ind. 1991)).

      We have previously considered, discussed, and resolved the issues that N.D.

      raises here, and they are moot. See In re: Commitment of J.R., 766 N.E.2d 795,

      798 (Ind. Ct. App., 2002) and In re Commitment of J.M., 62 N.E.3d 1208 (2016).


[3]   Dismissed.




      Court of Appeals of Indiana | Memorandum Decision 18A-MH-1328 | October 24, 2018   Page 2 of 3
Vaidik, C.J., and Riley, J., concur.




Court of Appeals of Indiana | Memorandum Decision 18A-MH-1328 | October 24, 2018   Page 3 of 3